          Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 1 of 9




                  I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                     F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                               SAN ANTON IO D IV IS ION


 JOE HOLCOMBE, et. al,                        § NO. 5 : 18 -CV- 00555 -XR
                                              § (Consolidated cases)
 Plaintiffs                                   §
                                              §
                                              §
 vs.                                          §
                                              §
 UNITED STATES OF                             §
 AMERICA,                                     §
                                              §
 Defendant                                    §
                                              §


DEFENDANT UNITED STATES’ RESPONSE TO ACADEMY, LTD., D/B/A ACADEMY
    SPORTS + OUTDOORS’ MOTION FOR PROTECTION FROM SUBPOENA

       On October 15, 2019, the United States filed a motion for leave to designate responsible

third parties in the above-captioned consolidated actions stemming from the mass shooting at the

First Baptist Church of Sutherland Springs on November 5, 2017. ECF No. 150. In addition to

naming the shooter, Devin Patrick Kelley, and John Does No. 1-10, the United States sought to

designate Academy, Ltd., d/b/a Academy & Outdoors (Academy), as a responsible third party

pursuant to Tex. Civ. Prac. & Rem. Code 33.001, et. seq. The Government alleged that

Academy illegally sold a high-capacity Model 8500 Ruger AR-556 semi-automatic AR-15 style

rifle to Kelley, which he subsequently used to commit the shooting. Id. at 2. Academy’s

conduct thus contributed to causing the harm for which recovery is sought in these actions. The

Court granted the United States’ motion on November 5, 2019. ECF No. 160.




                                               1
           Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 2 of 9




       On March 5, 2020, the United States of America served Academy with a Subpoena to

Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil

Action. (“Subpoena”). The United States issued its subpoena after several conferrals between

counsel for Academy and the United States. 1 After multiple discussions with Academy’s

counsel, the United States agreed to narrowly tailor the subpoena to seek only those documents,

records, communications, or other materials that were already produced to any plaintiff in the

case of Chris Ward, et al. v. Academy, Ltd., Case No. 2017-CI-23341, Bexar County District

Court, 224th Judicial District, and in any cases consolidated with that case. Academy previously

produced the requested material in the state consolidated cases pursuant to a protective order

entered into by the parties (“Agreed Protective Order”). After that production, and following the

denial of its summary judgment motion based on its claimed immunity under the Protection of

Lawful Commerce in Arms Act – 15 U.S.C. §§ 7901 et seq. (“PLCAA”), Academy petitioned

the Texas Supreme Court for mandamus review. That motion was granted, including a stay of

all future discovery. According to Academy, additional plaintiffs (including several plaintiffs in

these federal consolidated cases) subsequently “sought to continue discovery and circumvent the

Agreed Protective Order, despite the stay in the Consolidated Cases.” ECF No. 184 at 3. The

Texas Supreme Court entered a second order expressly staying all discovery in those subsequent

cases. ECF No. 184 at 3, Exhibit C.

       In the response to the United States’ subpoena, Academy filed a motion for a protective

order. ECF No. 184. Notably, in its motion, Academy does not contest the relevance or the


       1
         The parties first conferred in November 2019, at which time the United States notified
Academy’s counsel of its intent to issue a subpoena. Academy requested several meetings to
discuss their equities in the state cases. The United States issued an initial subpoena on January
31, 2020, but after further discussions with Academy’s counsel, agreed to withdraw the subpoena
and replace it with the current version.
                                                2
           Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 3 of 9




scope of the discovery sought by the government through its duly issued subpoena. Rather,

Academy makes three arguments in support of its motion: (1) it is statutorily immune from

discovery under PLCAA; (2) the subpoena does not address Academy’s claimed need for a

protective order for confidential, sensitive, and proprietary information; and (3) the subpoena

undermines the Texas Supreme Court’s current stay of the state cases, including discovery. Id.

       The United States’ only interest is obtaining the discovery necessary to support its

assertion that Academy is a responsible third-party. The United States defers to the Court with

respect to Academy’s request for a protective order. During conversations with Academy’s

counsel, the United States made it clear that, while it was willing to limit its initial subpoena to

the material already produced in the state cases, it reserves the right to issue supplemental

subpoenas, if necessary. 2 At Academy’s request, the United States reviewed the Agreed

Protective Order and informed Academy that it does not oppose the language, but stressed that it

is not in a position to evaluate Academy’s need for a protective order. The United States

emphasized that, in order to use the discovery during this litigation, the material must be made

available to all plaintiffs’ counsel, including those who have not signed onto the Agreed

Protective Order in the state proceedings. Thus, Academy’s arguments are not directed towards

the government, but towards the plaintiffs who Academy perceives are attempting to circumvent

the stay in the state actions. The United States respectful requests that the Court deny the motion



       2
          In Plaintiffs’ Response to Academy’s Motion for Protection, ECF No. 193, Plaintiffs
accuse the Government of going on a “fishing expedition.” This is patently false. The United
States seeks the same production many of the plaintiffs have already received in the state
consolidated cases, which are based on the same theory of liability against Academy. It is ironic
that Plaintiffs would argue that the United States’ discovery request – a request that mirrors what
many plaintiffs sought and received in their state action – is irrelevant and overly broad.
Moreover, the United States tailored its subpoena at Academy’s request to allow Plaintiffs and
Academy to resolve their dispute concerning the proposed Protective Order.
                                                  3
          Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 4 of 9




in so far as Academy should be required to comply with the subpoena. The United States is

ready and willing to enter into an appropriate protective order or other measure the Court deems

appropriate to facilitate compliance with the subpoena.

                                           ARGUMENT

       Academy’s first argument, that the Protection of Lawful Commerce in Arms Act, 15

U.S.C. §§ 7901 et seq. (“PLCAA”), immunizes it from complying with a duly issued subpoena

under Rule 45 of the Federal Rules of Civil Procedure, is without merit. Academy fails to

provide any legal support for its claim that the statute immunizes a gun dealer from engaging in

civil discovery, much less shielding it from a third-party subpoena. In its motion for emergency

temporary relief to the Supreme Court of Texas, Academy argued that the PLCAA “protects

licensed firearms sellers from bearing the cost of defending against such suits and is intended to

protect firearms sellers from having to defend themselves in court entirely, absent application of

a statutory exception.” Pls.’ Mot. at 8, No. 19-0497, Case No. 2017-CI-23341 (citing 15 U.S.C.

§ 7901(b)(1); City of New York v. Beretta U.S.A. Corp., 524 F.3d 384, 397 (2d Cir. 2008)).

Academy also cited congressional testimony from a PLCAA sponsor to argue that the Act “was

necessary to protect the firearms industry against lawsuits because ‘[t]he sheer cost of litigation,

the repetitive filing of laws [sic], the need to defend those lawsuits literally cost hundreds of

millions of dollars.” Id. (citing 151 CONG. REC. S9087, S9089 (statement of Sen. Craig)).

       Academy’s arguments are inapplicable here. Unlike in the state proceedings, Academy is

not a party or direct defendant in this litigation. To the extent Academy can argue that 15 U.S.C.

§ 7901(b)(1) and (b)(4) immunize it from the burdens of defending itself in a civil action, the Act

is silent with respect to firearms sellers having to complying with a subpoena as a non-party to

the litigation. Additionally, City of New York v. Beretta U.S.A. Corp., 524 F.3d 384, 397 (2d Cir.

                                                  4
          Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 5 of 9




2008), centers on the constitutionality of PLCAA and does not address the parameters of

discovery. Tellingly, in 2005 (the same year PLCAA was enacted), Congress passed the

Consolidated Appropriation Act of 2005. There, Congress immunized ATF Firearms Trace

System data, which provided that “all such data shall be immune from legal process and shall

not be subject to subpoena or other discovery in any civil action in a State or Federal court or in

any administrative proceeding . . . .” Pub. L. No. 108-447, 118 Stat. 2809, 2859-60, codified as

amended at 18 U.S.C. 923 note (2004); see also City of Chicago v. ATF, 423 F.3d 777 (7th Cir.

2005). Clearly, Congress is capable of enacting an immunity provisions that extends to

subpoenas and other discovery in any civil action, and could have done so under PLCAA, but

elected not to do so.

       Moreover, the United States’ subpoena is limited to material that was previously

identified, gathered, and produced by Academy in the state action. Consequently, Academy

cannot realistically argue that reproducing the same material in this litigation would be overly

burdensome or costly. Academy essentially concedes these points, noting that “the

government’s subpoena extends only to those documents Academy already produced in the

Consolidated Cases. The state trial court’s order already deprived Academy of that limited

portion of its PLCAA immunity, but it still only required Academy to produce materials subject

to the Agreed Protective Order.” Id. at 5. As a result, while Academy reserves its PLCAA

immunity argument, it acknowledges that its true concern is producing the material without the

proposed Protective Order, as it would permit the plaintiffs who have not signed the protective

order in the state action to circumvent the current stay issued by the Texas Supreme Court.

       In their second argument, Academy contends it “has a good cause basis for protecting the

confidentiality of certain information: the safety of its employees and the confidentiality of its

                                                  5
          Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 6 of 9




proprietary information.” Id. at 6. Academy contends that “all parties recognize the visceral,

emotional intensity of this case, and the possibility of individual threats to any Academy

employees who are identified in connection with this case.” Id. Additionally, Academy seeks to

protect “non-public, proprietary, and confidential financial, business, and strategic planning

information.” Id.

       In its third argument, Academy acknowledged that the “government has not requested

any such documents [in excess of prior productions], nor has the government objected to or

opposed the Agreed Protective Order.” Id. at 14. Academy continued, “Plaintiffs, on the other

hand, should be prohibited from doing so, because they either expressly agreed to the Agreed

Protective Order, in which case they should be bound by it, or they are subject to the Texas

Supreme Court’s stay of discovery against Academy, in which case they must not be allowed to

use this lawsuit to defeat that order.” Id. Academy then argues that, “To the extent Plaintiffs in

this lawsuit object to the Agreed Protective Order, even though the United States does not, the

principle that a party cannot use a protective order to get another party to produce documents and

then, once the documents are produced, pull the protective order out from under them applied

with even more force, because some of the lawyers representing the Plaintiffs here are also

counsel for plaintiffs in the Consolidated Cases, who are unquestionably governed by the Agree

Protective Order.” Id. at 16.

       The United States takes no position with respect to Academy’s request for a protective

order, or the proper scope of such a protective order. Academy correctly noted that the United

States and Academy have conferred regarding entrance into a protective order. Id. at 5. The

United States does not oppose the language in Exhibit A governing Academy’s response to the

subpoena. However, any protective order must ensure that the United States is authorized to use

                                                 6
            Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 7 of 9




the produced material during these proceedings, which includes citing relevant documents in

motions and publishing them as exhibits during depositions and trial. This will necessitate

producing the material to the opposing counsel, including those who have not signed onto the

Agreed Protective Order in the state proceedings. And, of course, the United States would

disclose to opposing counsel any material it obtained pursuant to Federal Rules of Civil

Procedure 26 and 45.

       In Plaintiffs’ Response to Academy’s Motion for Protection, Plaintiffs suggest that a

narrowly fashioned protective order could be written “that applies only to Academy’s production

and allows the parties to use those documents for any purpose related to the instant litigation.”

ECF No. 193. Plaintiffs proposed an alternative protective order, attached to their response brief

as Exhibit A. The United States defers to the Court regarding both proposals. Should the Court

decline to issue a protective order, yet seek to promote comity with the state proceedings, a stay

of discovery in these federal proceedings, at least with respect to the United States’ responsible

third-party claims, would be necessary until the Texas Supreme Court adjudicates the state

action. In the event the Court stays the subpoena pending adjudication by the Texas Supreme

Court, the United States urges that the discovery deadlines outlined in the Court’s Scheduling

Orders, ECF No. 98 & 175, be delayed commensurate with the stay to permit the United States

adequate time to advance its responsible third-party claims. Such an extension would likely

necessitate pushing back other deadlines, including summary judgment motions and the trial

date, in order for the United States to have the adequate discovery needed to advance its

defenses.




                                                 7
         Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 8 of 9




                                        CONCLUSION

       For the reasons set forth above, the United States respectful requests that the Court deny

Academy’s motion and order it to comply with the United States’ subpoena.



Dated: March 27, 2020

                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General
                                                    Civil Division
                                                    JOHN F. BASH
                                                    United States Attorney
                                                    JOHN F. PANISZCZYN
                                                    Assistant United States Attorney
                                                    State Bar No. 15443855
                                                    JAMES G. TOUHEY, JR.
                                                    Director, Torts Branch
                                                    Civil Division

                                                    /s/ Austin L. Furman
                                                    AUSTIN L. FURMAN
                                                    PAUL DAVID STERN
                                                    Trial Attorneys, Torts Branch
                                                    Civil Division
                                                    United States Department of Justice
                                                    UNITED STATES OF AMERICA




                                                8
         Case 5:18-cv-00555-XR Document 194 Filed 03/27/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I certify that on March 27, 2020, I electronically filed the foregoing with the clerk of

court by using the CM/ECF system, and that all counsel of record have received notice and been

served through that system.



                                                     /s/ Austin L. Furman
                                                     AUSTIN L. FURMAN




                                                 9
